Sener, C. J.
In this case, at the May term, 1880, of the district court for the first judicial district, in and for Laramie county, the defendants in error obtained a judgment against the plaintiff in error for 1214.44, with interest from June 17th, 1880, and 141.78 costs.
The plaintiff in error caused a writ of error to issue out of the clerk's office of this court, and the case was docketed here without any transcript of the record, as required by law and the rules of this court.
*427At an early day of this court the defendants in error, by counsel, filed a motion supported by a copy of the judgment of the court below, duly certified under seal, and asked for a rule upon the plaintiff in error to show cause at another day of the term, why the judgment thus ordered and certified should not be affirmed. This rule was served upon the plaintiff in error, and upon the return day the plaintiff in error, as well as the defendants in error, were in court, and the plaintiff in error offered no objection to a judgment of affirmance, and did not pretend to bring into court or ask for time to bring into this forum, a copy of-the proceedings which he alleged should be reviewed here. Under these circumstances we think the defendants in error entitled to an affirmance and a procedendo. The judgment of every court of competent jurisdiction imports that it was rendered correctly until the contrary shall affirmatively appear. He who comes here asking a review and reversal must bring the record which he seeks to have inquired into. His failure to do this, or his neglect to do it, after full opportunity given for that purpose, shows either that he himself concedes the correctness of the judgment below, or that the matter was brought here for delay, and in' any event this court, under such circumstances, will affirm the judgment as being prima facie correct, without going into the merits, there being no transcript, before us, and award a procedendo without requiring the defendants to do more than satisfy us of the rendering of the judgment below, by producing a certified copy thereof, which has been done in this case.
Let the judgment below be affirmed and procedendo issue.
Judgment affirmed.
Peck, J., dissenting.